Title: From Thomas Jefferson to United States Senate, 14 April 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States.
                            
                     Apr. 14. 1806.
                        
                        
                             I nominate Waller Taylor of Virginia to be one of the judges of the US. for the territory
                            of Indiana.
                        
                             Otto Shrader of Pensylvania to be one of the judges of the US. for the territory of
                            Louisiana.
                        
                             Robert Brent of the territory of Columbia to be judge of the Orphan’s court for the county
                            of Washington in the same territory.
                        
                             John Mason of the territory of Columbia, Thomas Moore of Maryland and Joseph Kerr of the
                            state of Ohio to be Commissioners for laying out a road from Cumberland to the river Ohio according to an act of Congress
                            passed at the present session.
                        
                             Philip Williams of New Jersey to be Surveyor & Inspector of the revenue for the port of
                            Jersey.
                        
                             Simon Turner of N. Carolina to be Surveyor & Inspector of the revenue for the port of
                            Windsor.
                        
                             John Lane of N. Carolina to be Surveyor & Inspector of the revenue for the port of
                            Nixinton.
                        
                             Jonathan Davies of the Missisipi territory to be Collector of the district & Inspector
                            of the revenue for the port of Natchez.
                        
                             Stanley Griswold of the territory of Michigan to be Collector of the district &
                            Inspector of the port of Detroit.
                        
                             Peter Andrain of Michigan to be Register of the land office at Detroit.
                        
                             John Henderson of the Missisipi territory to be Reciever of the public monies for the land
                            office in the Missisipi territory West of Pearl river.
                        
                            
                                  Th: Jefferson
                            
                            
                        
                    